Filed 6/9/16 P. v. Bakos CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C079729

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF14203)

         v.

CHELSEA RAE BAKOS,

                   Defendant and Appellant.




         Appointed counsel for defendant Chelsea Rae Bakos has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d
436.) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
                                      BACKGROUND
        Over the course of approximately six months, defendant and two codefendants
committed various acts of credit card fraud. They would present a credit card to a store
clerk that could not be swiped by a card reader and the clerk would enter the information
manually. They used the cards at various fast food restaurants and local businesses. The
charges totaled almost $3,500. When law enforcement contacted defendant, she admitted
her involvement in the scheme and named another coconspirator. A search of
defendant’s car revealed several counterfeit cards and identification for multiple
individuals.
        Defendant pleaded no contest to theft and fraudulent use of access cards or
account information (Pen. Code, § 484g, subd. (a))1 in exchange for dismissal of six
remaining charges, no immediate state prison, and three years’ probation, including up to
365 days in county jail. The trial court granted defendant three years’ probation,
including 240 days in county jail, and awarded her nine days of presentence custody
credit. The trial court also imposed various other terms and conditions of probation. The
trial court ordered defendant to pay $1,349.41 in direct victim restitution, a $300
restitution fine (§ 1202.4), a $300 probation revocation fine stayed upon successful
completion of probation (§ 1202.44), $40 a month for probation supervision (§1203.lb),
$370 for the presentence report (§ 1203.1b), a $40 court security fee (§ 1465.8), a $10
citation fee (§ 1463.07), a $30 conviction assessment (Gov. Code, § 70373), and a $43.50
booking fee (Gov. Code, § 29550.2).
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and




1   Undesignated statutory references are to the Penal Code.

                                              2
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                                   /s/
                                                 Blease, Acting P. J.


We concur:




  /s/
Butz, J.




  /s/
Renner, J.




                                             3